RECEIVED

      NOV 1 2 2015
    COURT OF APPEALS
 SECOND DISTRICT OF TEXAS                                  fi/oV~l~$Q&
   DEBRASPISSKTCUERK"
           x£Aff*£US_                                    —FILED
                                                   *M20URT0F APPEALS
                                                   .SECOND.DISTRICT OF TEXAS
                                                        NW_U„2015
       -&£*& 9CGQ                                  PEBRASPISAKlQl.ERK
SaeiMbeik, 7* *2Al$&

#£!o3-l£-OC&3 34,3£. 36, 3* - ctf

           JZ>? co^-s&LLyvoUr acJoher Zj SolSJeHer -jo &?€„ __X
                             /   /     —   *




      -X
Xm re^AiWj a be/iQL uKkfrcuoJ-to At?\ &or& oroduti^vp ca/iJ 'i/j jhe__


                     —%/7Qem\>jf

                 Bama fc>. QnsMcB^ J3^6,260
                Ro'kerkfon l//)/t-
                miLFJkLlsQQ
                A^rhne, TX 7-ft£ff/

&&sJL$XSi£!^j!S^l&f$i^
                                      Court of Appeals
                                        Second District of Texas
CHIEF JUSTICE                                                                 CLERK
 TERRIE LIVINGSTON                      tim curry criminal justice center      DEBRA SPISAK
                                            401 w. belknap, suite 9000
JUSTICES                                   fort worth, texas 76196-0211       CHIEF STAFF ATTORNEY
 LEE ANN DAUPHINOT                                                             LISA M. WEST
 ANNE GARDNER                                    TEL: (817) 884-1900
 SUE WALKER                                                                   GENERAL COUNSEL
 BILL MEIER                                     FAX: (817) 884-1932            CLARISSA HODGES
 LEE GABRIEL
 BONNIE SUDDERTH                               www.txcourts.gov/2ndcoa



                                           October 2, 2015

    Baron D. Bostice
    Robertson Unit #1346260
    12071 FM 3522
    Abilene, TX 79601


    RE:            Court of Appeals Number: 02-15-00333-CR, 02-15-00334-CR,
                                                   02-15-00335-CR, 02-15-00336-CR,
                                                   02-15-00337-CR

                   Trial Court Case Number:        0957231D, 1001707R, 1001711R,
                                                   1001712R,1001713R

    Style:         Baron D. Bostice
                   v.

                   The State of Texas

          The court has received copies of the notices of appeal in these cases. See
    Tex. R. App. P. 25.2(c), The court is concerned that it lacks jurisdiction over
    these appeals because the trial court has not entered any appealable orders.
    The denial of a request for the appointment of counsel to assist in filing a motion
    for postconviction DNA testing generally is not an appealable order.                  See
    Gutierrez v. State, 307 S.W.3d 318, 323 (Tex. Crim. App. 2010).

           Unless you or any party desiring to continue the appeals files with the court,
    on or before Monday, October 12, 2015, a response showing grounds for
    continuing these appeals, these appeals may be dismissed for want of
    jurisdiction. See Tex. R. App. P. 43.2(f), 44.3.
02-15-00333-CR
October 2, 2015
Page 2



                                              Respectfully yours,

                                              DEBRASPISAK, CLERK



                                              By: Bonnie Alexander, Deputy Clerk

cc:    Court Reporter, 396th District Court
       Tim Curry Criminal Justice Center
       401 W. Belknap, 6th Floor
        Fort Worth, TX 76196-0248

       Criminal District Clerk, Tarrant County
       Tim Curry Criminal Justice Center
       401 W. Belknap, 3rd Floor
        Fort Worth, TX 76196-0402

        Debra A. Windsor
       Assistant District Attorney
       401 W. Belknap St.
        Fort Worth, TX 76196-0201

       Hon. George William Gallagher
       Judge, 396th District Court
       Tim Curry Criminal Justice Center
       401 W. Belknap, 6th floor
       Fort Worth, TX 76196
                                      TARRANT COUNTY



Thomas A. Wilder
    District Clerk


  September 25,2015

  Baron D. Bostice
  TDCJ# 1346260
  French M. Robertson Unit
  12071 F. M. 3522
  Abilene, TX 79601


  Dear Mr. Bostice,

  In reference to your Notice of Appeal your attention is needed. I need for you to sign the attached Trial
  Court Certification of Defendant's Right of Appeal there are five, one for each case. I have highlighted the
  signature line for you to sign and have included a postage paid envelope to return the forms to me. It is
  extremely important for you to do this as quickly as possible for your appeal to be considered by the
  Second Court ofAppeals.

 Thanks so much for your cooperation.


  Sincerely,


  Kelley Turner
  Lead Appeals Clerk




                                  401 W. BELKNAP, FORT WORTH, TEXAS 76196-0402
                                                   (81?) 884-1574
                                                  -A
Tarrant County District Clerk
c/o Thomas A. Wilder
401 W. Belknap
                                            o                          *^fc^
Fort Worth, TX 76196
                                                                               AUG 18 20%
                             2015
                                                                                       V&UJY
REINSTATE OF TEXAS VS. BARON D. BOSTICE
     rCause Nos. 1001707R, 1001711R, 1001712R, 1001713R, 0957231D
       APPEAL NOTICE



Deaf Clerk,

Please find enclosed for filing pursuant to the above-styled and numbered
causes the original DEFENDANT'S FIRST MOTION FOR APPOINTMENT OP COUNSEL FOR
HABEAS CORPUS, UNDER TEXAS FAIR DEFENSE ACT, ARTICLE 1.051 V.A.C.C.P.

Please file said motion end present said motion to the Court for hearing
and disposition, at your soonest opportunity.

Please also keep me timely              informed of all actions pertaining to, and the
status of, said notion*

I am also enclosing a copy of this ooverletter to be filestamped and returned
to me by your office.

Thank you for your time and kind assistance in this matter.

Sincerely,




Baron D. Bostice
TDGTNO. 1346260
French M. Robertson Unit
12071 FN 3522
Abilene, TX 79601
Defendant/Movant, pro se




BDB / file
enclosure




STATS «• eoSTtCE, 0tft*i lit Mtn for Appntant of Hrtoat Counsel - CovorUttor
                Nos. 0957231,1001707,1001711,1001712 & 1001713

THE STATE OFTEXAS                           §       IN THE 396th JUDICIAL
                                            §
v.                                          §       DISTRICT COURT
                                            §
BARON D. BOSTICE                           §        TARRANT COUNTY, TEXAS


         ORDER DENYING APPLICANT'S REQUEST FOR COUNSEL



       The Court has before it Applicant's request for appointment of counsel to assist

him with investigating and filing an application for writ of habeas corpus under Article

11.07 ofthe Texas Code of Criminal Procedure.

       The Court DENIES Applicant's present request for appointed counsel.

       The Clerk of the Court is ORDERED to send a copy of this order to Applicant

at his current known address, and to the Post-Conviction Unit of the Tarrant County

Criminal District Attorney's Office.



       SIGNED AND ENTERED this /I               dayof August 2015.



                             PRESIDING JUDGE           Q
                             396th JUDICIAL DISTRICT COURT
                             TARRANT COUNTY, TEXAS
                         BARON   D.     BOSTICE    #    1346260
        French M. Robertson Unit,     12071 P.N.   3522,    Abilene, Itexas 79601

                                    September 6, 2015              rcj
Thomas A. Wilder                                             f^
Tarrant Oounty District dark                                 ^
401 W. Belknap
Fort tibrth, Texas   76196

RE:   Motion For Reconsideration - To 396th District Court

Dear Clerk:

        Enclosed please find my pro se MOTION FOR RECONSIDERATION AND REQUEST FOR
FINDINGS OF FACT AND CONCLUSIONS OF LAW. I ask that you file this motion and bring
it to the attention of the Court, at your earliest convenience. Said motion is
timely filed and falls within the qualifications for findings of fact and conclus
ions of law.

       Thank you in advance for your assistance in thisw matter. My Information is
below, so you can keep me updated in a timely manner of any action taken in this
matter. Please send me a copy of said filed documents, for my records.

                                                              Sincerely,

                                           M
                                                           Defendant, Pro Se
                                                   Baron D. Bostice # 1346260
                                                       Ftaench M* Robertson Unit
                                                           12071    F.H.   3S22
                                                        Abilene, Taxes 79601
                                                           (325) 546-9035
/D             CAUSE NOS.      10017Q7~R| 1001711>R? 1001712-R;
                                      1001713-Bf 0957231*0

THE    STATE    OF    TEXAS                §                IN THE 396TH JUDICIAL

VS.                                        §                DISTRICT       COURT     OF

 BARON D. BOSTICE                          I                TARRANT COUNTY, TEXAS
               MOTION    FOR   RECONSIDERATION       AND   REQUEST   FOR

                     FINDINGS OF FACT AND CONCLUSIONS OF LAW


ID THE HONORABLE OOUBT A!© MXZB THERHFt

       COMES SON, Baron D. Bostice, Defendant in the above numbered and styled
cause, proceeding pro-se, and requests this Honorable Court to reconsider his pro
se Motion For Appointment of Counsel For Habeas Corpus, Under Texas Fair Defense
Act, Article 1.051, V.A.C.C.P.; and further requests a Findings of Fact and Concl
usions of Law to attach in an appeal, if said motion is still denied; and in supp
ort thereof wouls show:

                                          I.

        Defendant's pro-se Motion For Appointment of Counsel For Habeas Corpus,
Under Texas Fair Defense Act, Art* 1.051 V.A.C.C.P. was filed and denied on same
day of August 18, 2015 and was not mailed until August 26, 2015.

                                          II.

        Defendant requests this Honorable Court to not only reconsider the case law
 in said motion, but also take a closer look under Trevino and the newly added Tex.
Code Grim. Proc. Art. 11.074.

                                       PRAYER:

       UEE8EB0RE, PREMISES CONSIDERED, Defendant respectfully prays this Honorable
Court will grant reconsideration and ultimately grant Defendant's Motion for Appo
 intment of Counsel for Habeas Corpus. Defendant further prays that this Honorable
Court will issue a Findings of Fact and Conslusions of Law, if it again denies the
request for the appointment of counsel*
       Defendant prays for general relief.

       X, Baron D. Bostice, TDCJ # 1346260, being currently incarcerated in the

MatimEcctoo^irlRt^^             Bostice # t%6260 -                                 Rge 1
cS
     French M. Robertson Unit of the Texas Department of Criminal Justice in Jones Cou
     nty, Texas; do hereby verify and declare under penalty of perjury that the forego
     ing statements are both true and correct, as well as offered in good faith.
           [Tex.Civ.Prac,& Rem.Code § 132.001-003 et seq.flltle 28 U.S.C. § 1746]
              (A signal/dated copy of this MOT shall hare the sans validity as its origiral)
          SIGNED AND EXECUTED on this the 6th day of September, 2015.

                                                          Respectfully Submitted,


                                                                Defendant, Pro Se
                                                           Baron D. Bostice # 1346260
                                                            French M. Robertson Unit
                                                               12071 P.M. 3522
                                                              Abilene, Texas 79601
                                                                 (325) 548-9035

                                 CERTIFICATE       OF    SERVICE:

           The above signer hereby certifies that a true and coorect copy of the fore
     going Motion For Reconsideration has been served upon opposing counsel, via 1st
     Class U.S. Mall, postage prepaid, dropped in the outgoing prison mailbox on this
     the 6th day of September, 2015,




     FissrffirTSiao^                                                       ~                   ISF*
                         BARON   D.     BOSTICE    #   1346260
        French M. Robertson Unit,     12071 F.M.   3522, Abilene, Texas 79601

                                    September 14, 2015

Thomas A. Wilder
Tarrant County District Clerk
401 W. Belknap
Fort Worth, Texas 76196

RE:   Notice Of Appeal

Dear Clerk:

       Enclosed please find my pro se NOTICE OF APPEAL, with request for appointm
ent of counsel for said appeal, as well as an attached Findings of Fact and Concl
usions of Law. Please file this document and bring to the attention of the Court,
as soon as possible, as there are strict time frames in this matter and this lias
been timely filed per the "mailbox rule."
       Thank you in advance for your assistance in this matter. My information is
below for you to return to me a copy of this filed document and deep me informed
of any action in this matter.




                                                          Defendant, Pro Se
                                                    Baron D. Bostice # 1346260
                                                     French M. Robertson Unit
                                                          12071    F.M.   3522
                                                         Abilene, Texas 79601
                                                             (325) 548-9035




                                                                             FILED
                                                                  THOMAS AWILDER, D!ST. CLERK
                                                                    TARRANT COUNTY, TEXAS

                                                                          SEP 25 2015
                                                                   TIME
                                                                   KY
                                                                        \\\°k
                                                                           Wj& DEPUTY
                 CAUSE NO. 1001707-R; 1QQ1711-R; 1QQ1712-R;                           $& 25 toft
                                           1001713-R; 0957231-D               J^e-
THE     STATE    OF    TEXAS                       §              IN THE 396TH JUDICIAir"^^
VS.                                                               DISTRICT       COURT         OF
                                                   §
BARON     D.    BOSTICE                                           TARRANT COUNTY, TEXAS


                                     NOTICE       OF    APPEAL


       OCMES NOW, Baron D. Bostice, Defendant, Pro Se in the above numbered and
styled cause, and files this his Notice of Appeal of the denial of his pro se
Motion For Appointment of Counsel, filed and denied on August 18, 2015; and in
support thereof would show the Court the following:

                                                  I.

       Defendant requests to appeal said denial and requests the appointment of
counsel for said appeal, and Defendant adopts the proof of indigency attached to
said motion.


                                                  II.
        To be attached to this Notice of Appeal is a request for Findings of Fact
and Conclusions of Law of said denial.

                                             PRAYER;


       WHEREJT3RE, PREMISES O0NSIDERED, Defendant prays this Honorable Court be
hereby notified of his desire to appeal the denial of his request for appointment
of counsel. Defendant further prays this Honorable Court appoint him counsel for
said appeal.
         I, Baron D. Bostice, TDCJ # 1346260, being presently incarcearted in the
French M. Robertson Unit of the Texas Department of Criminal Justice in Jones
Gounty, Texas; do hereby verify and declare under penalty of perjury that the for
egoing statements are both true and correct, as well as offered in good faith.
        [Tex.Civ.Prac.& Rem.Code § 132.001-003 et seq./Title 28 U.S.C. § 1746]
      (A sigrWdated copy of this NUICE CF ATOL shall have the sare validity as its original)
      SIGNED AND EXECUTED on this the 14th day of September, 2015.


Notice 0£ Appeal - Baron D. Baetice # 13462bO :                                           K«e 1
                                                          BESKXnFuTIv^^JBMrnH),


                                                   MS<                      EX-   A




   1) copy of filed motion dated Aug-18-2015
2) copy of order denying motion dated Aug-18-2015
                            .^•. .'i- •. *•%• '•;-.••".-.
                                              >*." J V""' -'*• "' -                  '*••*"*--
                                                                                      , • -.
                                                                                               °     ' • "*'
                                                                                                          " "*'   .''*" *> • *- '• ''*>'''•'.
                                                                                                             t 'i '. -i            . » .
                                                                                                                                                 ' . ->"•-•».
                                                                                                                                                          ! ""•'•' •'*V''   '• •'' -%*>*
                                                                                                                                                                      •* •, ,       7*<
                                                                                                                                                                                          •*•' '-"-', '*.i ,r*Y^
                                                                                                                                                                                         -ii. •»            l»VJi




        '•       A.




                                                                                                                          ;:-g ' j
                                                                                                     ,„                   ,£e •£.•;• ".2.            ;f. 8 :tf• *M-;£                                .,• "SLSi
h.. r ^
                                                                                                                                                                  5>fl>
        / *» •• *'

                                                                                                                                                                     f
                                                                                                                                                                     i - H
                                                                                                                                               .1 J' *|/J
                                                                                                                                                      * -'"